Dissent for the reason that in order to secure federal aid, territorial areas in Cincinnati and other cities of Ohio, where housing authority projects have been authorized, are to become bodies corporate and politic, and are to be federalized. To the extent that they are federalized, the state of Ohio and the cities lose governmental jurisdiction therein. If federal loans made to the local building authority to finance the projects should be in default, the Federal Housing Authority may foreclose its claim, sell the property, purchase it at such sale, and operate it as federal-owned property.
In accepting the terms of the Federal Housing Act, all capital, income, assets and property of every kind within the territorial limits of the projects are exempted from all taxation by the state, county or municipality in which they are located. In lieu thereof, the city agrees to accept from the Cincinnati Housing Authority a total service charge of 2 1/2 per cent of the *Page 333 
shelter rents received from the buildings erected on the project. This violates the taxation provisions of the Ohio Constitution which require uniformity in taxation. The city of Cincinnati must agree to dedicate and accept for municipal purposes all streets and public lands which the Cincinnati Housing Authority determines to use for streets and alleys within the project. The city must agree to grant easements, licenses and permits, giving such local authority the right to construct and maintain public utility services over or across any public streets or alleys of the city dividing any project site into two or more parts, so as to enable the local authority to furnish and distribute such utility service throughout the project. The city must also agree to furnish to the project, utility services, such as public street lighting, water, fire, police and health protection, street maintenance, garbage and waste collection and disposal, at cost. The so-called cooperation contract does not, in fact, provide for slum clearance as contemplated by the law but rather for the construction of large apartment buildings at low priced rentals far removed from slum districts. This plan illustrates present day trends in the extension of national governmental activities with a corresponding diminution of the rights of states and their governmental subdivisions. It is a surrender of state sovereignty and local governmental power neither authorized nor intended by the state or federal Constitution.
We are asked to issue a writ of mandamus to compel the authorities of the city of Cincinnati to execute a contract agreeing to assume these burdens and responsibilities over a contemplated period of not less than sixty years, accompanied by a surrender of governmental power and control. This is too great a price for the state of Ohio and the city of Cincinnati to pay for so-called "national bounty." The writ should be denied. *Page 334